Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of D.B.                                 Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 4-JV-
No. 06-14-00053-CV                                    12). Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Burgess
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 28, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk